Citation Nr: 0109077	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-15 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for myopic astigmatism 
of the eyes.  

2.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Army Air Force from 
March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
myopic astigmatism of the eyes and for hearing loss.  In 
January 2001, the veteran gave sworn testimony before the 
undersigned Board member in Washington, D.C.  A transcript of 
that hearing is of record.  The matter is now before the 
Board for appellate consideration.  

Following the hearing, the veteran submitted medical evidence 
indicating that he was now being treated for primary open 
angle glaucoma of the left eye and for nuclear cataracts of 
both eyes.  The veteran's optometrist indicated in a 
statement dated in February 2001 that the veteran had served 
as a flight line chief in the China-Burma-India theater 
during World War II and that the military would not supply 
sunglasses to ground personnel.  The optometrist stated that 
the high concentration of ultraviolet light in these 
latitudes is known to be a strong contributing factor to 
cataract formation, of which the veteran was now showing 
evidence.  The Board construes this submission as a claim for 
service connection for eye disability (other than bilateral 
myopic astigmatism) and refers the issue to the RO for action 
deemed appropriate.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the claim for 
service connection for bilateral myopic astigmatism has been 
obtained.  

2.  Myopia was clinically identified at service entrance, and 
the bilateral myopic astigmatism noted at separation is not 
shown to have been acquired as a result of superimposed 
injury or disease during service.  


CONCLUSION OF LAW

Myopic astigmatism of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that when the veteran was 
examined for service entrance, his uncorrected distant visual 
acuity was 20/50 in the right eye and 20/40 in the left eye, 
correctable to 20/30, bilaterally.  Myopia was clinically 
noted.  

On separation examination in February 1946, the veteran's 
uncorrected distant visual acuity was 20/40, bilaterally, 
correctable to 20/20, bilaterally.  Myopic astigmatism, 
bilaterally, was noted but was considered to have existed 
prior to service (EPTS).  

With his claim received in October 1998, the veteran 
submitted documents suggesting that he had filed a claim for 
disability benefits in February 1946.  He also submitted a 
copy from his service medical records of his record of 
vaccinations on which was annotated in handwriting his eye 
refraction.  His uncorrected distant visual acuity was 
reported as 20/60, bilaterally, correctable to 20/30 on the 
right and 20/20 on the left.  These annotations are undated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  An eye disability manifested 
by refractive error may be service connected where there is 
evidence of superimposed injury or disease during service 
that resulted in the refractive error.  See Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990).  However, mere refractive error of the 
eye is not considered a disability under the law for purposes 
of entitlement to VA compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000).  

The record shows that myopia was clinically noted on 
examination at service entrance and that bilateral myopic 
astigmatism was noted on examination at service separation.  
The service medical records are negative for complaints or 
findings of injury or disease of the eyes that might have 
resulted in an acquired refractive error.  Rather, the 
service medical records demonstrate that, if anything, the 
veteran's corrected visual acuity was better at separation 
than at entry on active duty.  Although he has offered a copy 
of a record that suggests that at one point during service, 
his uncorrected distant visual acuity was 20/60, bilaterally, 
the record is undated and does not refute the findings at 
service separation, which the examiner diagnosed as bilateral 
myopic astigmatism that preexisted service.  This finding is 
consistent even with the annotations mentioned above, since 
the corrected distant visual acuity then recorded was 20/30 
on the right and 20/20 on the left, which was actually better 
than the corrected distant visual acuity recorded at service 
entrance.  This suggests that there was no permanent 
worsening of visual acuity due to eye injury or disease 
during service that could be considered an acquired 
refractive error.  

The recent statement of R. L. Markwood, O.D., the veteran's 
optometrist, is not inconsistent with this result, since he 
attributes a diminution in the veteran's visual acuity to 
cataracts and not to refractive error acquired in service.  

In the absence of evidence that the veteran acquired myopic 
astigmatism of both eyes as a result of superimposed injury 
or disease, service connection for bilateral myopic 
astigmatism must be denied.  In so doing, the Board has 
considered the effect of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, on this claim 
but concludes that there is no reasonable possibility that 
any further development of this matter would aid in 
substantiating the claim.  The Board notes that the veteran 
was informed by the statement of the case issued in July 1999 
that refractive error of the eye is not a disability within 
the meaning of the law providing for VA compensation 
benefits.  

Although the veteran and his representative contend that his 
myopic astigmatism was aggravated by service, there is no 
evidence to show any permanent pathological advancement of 
his bilateral myopic astigmatism during service as a result 
of injury or disease.  The veteran testified that he did not 
wear glasses prior to service but that glasses were 
prescribed during his service in the China-Burma-India 
theater.  However, the prescribed glasses did not arrive 
prior to his separation from service.  He said that he got 
his first pair of glasses during the first year following 
service and that he has worn glasses ever since.  The veteran 
indicated that he served in an area with lots of sunlight, 
that he had to buy sunglasses, and that his eyes would tear 
up as they received lots of sunlight.  The veteran further 
testified that he was told his eyes were all right when he 
entered service but that a short time thereafter, he could 
not see as well at night.  However, the veteran also 
testified that his eye problems became noticeable to him 
about five years following service, when he had difficulty 
using measuring instruments in his job that were finely 
calibrated.  The veteran also submitted a handwritten 
statement following the hearing in which he stated that 
glasses were privately prescribed in 1948, and again during 
the period from 1955 to 1981, by doctors who were now 
deceased and whose records were unavailable.  

It is apparent from the testimony that the veteran and his 
representative believe that his current eye disability is 
related to service.  However, during the hearing, the 
specific diagnosis could not be recalled.  Medical evidence 
submitted subsequent to the hearing does not show that the 
veteran acquired myopic astigmatism as a result of injury or 
disease in service.  This evidence establishes that other eye 
disabilities have been diagnosed, and to the extent that they 
are said to be related to eye damage sustained in service, 
they are not addressed in this decision but have been 
referred to the RO for appropriate action.  This decision is 
limited to the narrow issue of service connection for 
bilateral myopic astigmatism, which was the sole eye 
disability developed for appellate consideration.  

The Board believes that to remand this narrow issue for 
further development under the Veterans Claims Assistance Act 
of 2000 would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  That is 
because the medical evidence obtained by the veteran does not 
address the specific issue before the Board.  The service 
medical records unequivocally demonstrate that myopia was 
clinically noted at service entrance and at service 
separation.  The only relevant evidence is evidence showing 
that refractive error was acquired during service as a result 
of superimposed injury or disease.  The veteran has already 
testified regarding this narrow issue, and the testimony does 
not overcome the contemporaneous service medical record 
evidence that shows no such superimposed injury or disease.  
Moreover, the veteran has acknowledged that the doctors who 
prescribed glasses for him in the immediate postwar period 
are now deceased and their records unavailable.  It is 
pointless to prolong the final disposition of this issue to 
undertake development that would do little more than exalt 
form over substance, delaying a decision on an issue in order 
to fulfill notice and duty-to-assist requirements that would 
not change the outcome in the least.  This the Board declines 
to do but again takes the opportunity to note that this 
decision does not affect any claim for service connection for 
an eye disability other than bilateral myopic astigmatism.  


ORDER

Service connection for myopic astigmatism of the eyes is 
denied.  


REMAND

The record shows that the veteran served in the Pacific 
theater of operations from January 1945 to February 1946.  He 
served with the 412th Air Service Squadron, 305th Air Service 
Group.  His military occupational specialty (MOS) was 
instrument mechanic, which involved inspecting and making all 
necessary repairs to airplane panel instruments.  He served 
in this capacity for 14 months.  He also served for six 
months as a Line Chief while on active duty.  

The veteran essentially contends that his job in service 
involved working around a lot of aircraft that produced a 
high degree of noise for which no ear protection was 
available.  He claimed that his doctor in service informed 
him that he would develop hearing loss, which was what 
happened.  The veteran stated that his hearing loss began 
right after his separation from service and that he filed a 
claim for benefits in February 1946 but never received any 
information on this action.  

The service medical records show that the veteran's hearing 
was 15/15, bilaterally, when he was examined for service 
entrance.  When he was examined for service separation in 
February 1946, his hearing was 15/15, bilaterally, for the 
whispered voice.  

The veteran testified in January 2001 that he was exposed to 
aircraft engine noise in service for 18 to 24 months, that he 
had no ear protection, and that he began experiencing hearing 
deficits about three to five years following service.  He 
said that he sought medical treatment for his hearing loss in 
about 1951 or 1952.  The problem at that time was buzzing in 
the ear.  He also had difficulty hearing phone conversations 
or conversations on the TV or radio.  He testified that all 
of his treatment for hearing loss was private.  He said that 
he first got hearing aids in about the period from 1955 to 
1957.  He noted that he was receiving treatment from a care 
provider in Altoona, Pennsylvania.  The veteran also 
testified that he worked as a machinist and tool and die 
maker apprentice for five years prior to service and that he 
also studied air brakes for his company, the New York Central 
Railroad.  (His Separation Qualification Record indicates 
that he had eight months of experience as a machinist 
apprentice for the New York Central Railroad before service.)  
He also testified that he worked for an employer following 
service in which he was exposed to a lot of noise.  He said 
that he worked for International Harvester and also for the 
Pennsylvania Railroad but that his post service noise 
exposure was not as severe as his exposure to acoustic trauma 
in service.  

An audiological evaluation conducted at the Speech and 
Hearing Clinic of the Pennsylvania State University in April 
1988 revealed pure tone thresholds (in decibels) of 40, 45, 
and 60 in the right ear, and 65, 60, and 65 in the left ear, 
at 1,000, 2,000, and 4,000 hertz.  Bilateral sensorineural 
hearing loss was diagnosed.  The audiological evaluation 
report indicates that the veteran was seen at the clinic at 
Penn State for the first time in April 1988, when he reported 
that the hearing in his left ear was worse than in his right 
ear.  He said that he had noticed a problem with his hearing 
for the previous five years.  He also reported a history of 
noise exposure when he was "in the Air Force and working in 
a machine shop."  He also reported a constant buzzing high-
pitched sound in both ears.  

A private audiogram in April 1998 indicates that his pure 
tone thresholds (in decibels) were 60 or higher, bilaterally, 
for frequencies at and above 1,000 hertz.  A private 
audiogram in January 2001 suggests marginally worse results.  
These results reflect a hearing disability within the meaning 
of 38 C.F.R. § 3.385 (2000).  

In a statement submitted following the recent hearing, the 
veteran indicated that there were no pertinent medical 
records available prior to April 1988.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which, among other things, eliminates the 
requirement that a claim be well grounded and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  On remand, the RO must ensure that all 
development and notification requirements of the Act are 
complied with.  

The record indicates that the veteran has been treated for 
hearing loss in recent years primarily by Jeane Violon-
Singer, Ph.D., an audiologist, of Altoona, Pennsylvania.  It 
does not appear that he has been treated by VA for his 
hearing loss or that there are relevant records available 
from the post service employers, International Harvester and 
the Pennsylvania Railroad, identified by him at his hearing.  

In view of the comprehensive scope of the Veterans Claims 
Assistance Act of 2000, the Board is of the opinion that 
further development is necessary.  Accordingly, this case is 
REMANDED to the RO for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any relevant 
source(s) or facility(ies) identified by 
the veteran, including from Jeane Violon-
Singer, Ph.D., Audiological and Hearing 
Aid Service, Inc., 501 Howard Ave., 
Altoona, PA  16601.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA audiology evaluation and an 
examination by a physician with expertise 
in diseases of the ears, nose and throat 
(ENT) to determine the nature and extent 
of any hearing loss disability found to 
be present.  All indicated tests should 
be performed, and all current 
manifestations of disability should be 
described in detail.  The ENT examiner is 
requested to elicit from the veteran a 
detailed history of the extent and 
duration of noise exposure, both during 
and after service, and then to review the 
claims file in detail and to offer an 
opinion whether it is at least as likely 
as not (50 percent probability) that any 
current hearing loss disability is 
attributable to service or to any 
incident of service origin.  A complete 
rationale should be given for any 
conclusion or opinion expressed.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim of 
entitlement to service connection for 
hearing loss.  If the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, or if a 
timely notice of disagreement is received 
with respect to any other matter, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

